Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1 THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of ONE Bio, Corp. (the “Company”) on Form 10-Q for the three months ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marius Silvasan, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and to the best of my knowledge and belief, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (16 U.S.C. 78m or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. DATE:June 30, 2010 By: /s/ Marius Silvasan Marius Silvasan Chief Executive Officer
